Citation Nr: 0302368	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  99-20 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for 
depressive disorder.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active military service from May 1990 to 
April 1997.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which granted service connection for a 
depressive disorder and assigned a 10 percent disability 
evaluation, effective from February 17, 1998, the date of 
receipt of the veteran's claim for that benefit.

This claims file is currently under the jurisdiction of the 
RO located in Washington, DC, while the veteran resides 
outside the United States. 

In May 2000, the Board remanded this case to the RO for 
additional development.  The requested development was 
completed and, in December 2001, the RO increased the 
veteran's disability evaluation from 10 to 50 percent 
disabling.  In September 2002, the RO, by action of a 
Decision Review Officer, increased the disability evaluation 
from 50 to 70 percent for the disability in issue, styled as 
chronic depressive disorder, effective from the original date 
of service connection, February 17, 1998.  

In AB v. Brown, 6 Vet. App. 35 (1993), the United States 
Court of Appeals for Veterans Claims (Court) held that, on a 
claim for an original or increased rating, the veteran will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  In this case, although the RO 
granted an increased rating to 70 percent for the service-
connected depressive disorder during the appellate process, 
the veteran has not indicated that he is satisfied with that 
assigned disability rating.  Thus, the matter remains on 
appeal before the Board.




FINDINGS OF FACT

1.  The competent and probative evidence of record 
demonstrates that the veteran's depressive disorder is 
manifested by impaired impulse control, anger management 
problems, and near continuous depression.  

2.  The veteran's depressive disorder is not manifested by 
symptoms such as grossly inappropriate behavior, a gross 
impairment in thought processes or communication, persistent 
delusions or hallucinations, disorientation, or memory loss 
such as for his own name, etc., resulting in total 
occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 70 percent 
for depressive disorder have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Preliminary Matters - VCAA

In November 2000, during the pendency of this appeal, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), which substantially amended the provisions of 
chapter 51 of title 38 of the United States Code, concerning 
the assistance to be afforded to claimants in substantiating 
their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) 
(codified as amended at 38 U.S.C.A. § 5103 (West Supp. 
2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claims.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2002).  The recent changes in law have amended the 
requirements as to VA's development efforts in this, and 
other pending cases, modifying and clarifying VA's duty to 
assist a claimant in evidentiary development.  See VCAA, 
supra.  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001).  In addition, VA has published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The U.S. Court of Appeals 
for Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  That 
analysis would include cases which had been decided by the 
Board before the VCAA, but were pending in Court at the time 
of its enactment.  However, the U.S. Court of Appeals for the 
Federal Circuit has recently held that only section 4 of the 
VCAA (which eliminated the well-grounded claim requirement) 
is retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the statement of the case, the supplemental 
statement of case, and associated correspondence issued since 
the veteran filed his claim, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  The veteran was advised that if 
he adequately identified relevant records with names, address 
and approximate dates of treatment that the RO would attempt 
to obtain evidence on his behalf.

In addition, the veteran was advised of the specific VCAA 
requirements in correspondence provided to him in March 2002.  
In the supplemental statement of the case issued in September 
2002, the veteran was advised of the evidence which the RO 
had obtained and considered in deciding his claim.  It thus 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (noting that 
VA must communicate with claimants as to the evidentiary 
development requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2002)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 38 
C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) 
(2002)).

II.  Factual background

As noted above, in an October 1998 decision, the RO 
established service connection for a depressive disorder.  It 
was determined to be secondary to his already service-
connected multiple sclerosis.  

The veteran was accorded a VA examination in July 1998.  He 
reportedly had suffered from temper and rage impulse control 
in 1996.  In 1997, he reportedly had experienced suicidal 
ideation, with a plan.  He had experienced depression with 
his multiple sclerosis exacerbations.  He was alert and 
oriented, times three.  The diagnosis was depression.  

The veteran again underwent a VA psychiatric examination in 
October 1998.  He was cooperative and congenial.  He was very 
talkative, and clearly agitated and angry.  His insight and 
judgment were poor.  He was oriented in all three spheres.  
He denied auditory and visual hallucinations and delusions.  
He said he had experienced suicidal ideation.  The diagnosis 
was depressive disorder secondary to multiple sclerosis.  A 
global assessment of functioning (GAF) score of 56 was 
provided.  

Private medical records dated in August 1999 showed a 
diagnosis of chronic depression.  

The veteran was accorded a VA psychiatric examination in 
September 1999.  His appearance, attitude, and behavior were 
within normal limits.  His attire was neat and appropriate.  
His hygiene was good.  He was cooperative and answered all 
questions appropriately.  His sensorium was intact.  His 
speech was monotone but productive, and at times pressured 
due to anxiety distress and some anger.  His thought 
processes were rational, coherent, and goal oriented.  There 
was no evidence of hallucinations, delusions, or thought 
disorder.  He was oriented times three.  His short-term 
memory and concentration skills were intact.  His mood was 
depressed and markedly irritable.  His affect was angry.  He 
reported that he experienced some anger management problems.  
The diagnosis was depressive disorder and depression and 
anger management problems related to multiple sclerosis.  A 
GAF score of 60 was provided.  

Another VA examination took place in May 2002.  It was noted 
that, since his multiple sclerosis diagnosis in 1996, the 
veteran had suffered from severe depression and thoughts of 
suicide.  Treatment with Fluxetin had brought only a slight 
improvement.  He reportedly experienced lack of 
concentration, fatigue, and sleep deprivation.  He was alert 
and oriented to his situation, but mixed up the date of the 
week and the exact date by one day.  His memory and 
concentration capabilities were reduced; in particular, the 
adaptation and conversion capability were reduced.  There was 
evidence of significant depression and severely increased 
anxiety readiness, with incipient paranoid thoughts.  His 
energy was somewhat reduced, with no compulsion symptoms.  
His GAF score was 60.  The diagnosis was organic brain 
psycho-syndrome with concentration and memory impairments, as 
well as severe depression with paranoid thoughts.  

III.  Legal analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2002).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  
Separate diagnostic codes identify the various disabilities.  
In view of the number of atypical instances, it is not 
expected that all cases will show all the findings specified.  
38 C.F.R. § 4.21.  

Where entitlement to service connection has already been 
established and an increase in a disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).

However, in Fenderson v. West, 12 Vet. App. 119 (1999), the 
Court held that evidence to be considered in the appeal of an 
initial assignment of a rating for a disability was not 
limited to that reflecting the then-current severity of the 
disorder. In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation has been 
challenged, it is possible for a veteran to be awarded 
separate percentage evaluations for separate periods, based 
upon the facts found during the appeal process. 

Diagnostic Code (DC) 9434, pursuant to 38 C.F.R. § 4.130, 
provides for the following pertinent evaluations:

50 percent for occupational and social impairment with 
reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks 
more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships;

70 percent for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such 
symptoms as: suicidal ideation; obsessional rituals; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting ); 
inability to establish and maintain effective 
relationships; and

100 percent for total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of daily 
living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own 
name.

The Global Assessment of Functioning is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard 
v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  A score of 51 to 60 is defined as moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A GAF score of 61 to 70 
is defined as some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, with 
some meaningful interpersonal relationships.  A score of 71 
to 80 indicates that, if symptoms are present at all, they 
are transient and expectable reactions to psychosocial 
stressors with no more than slight impairment in social and 
occupational functioning.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242-244 (1995).

The Board has considered the evidence and the applicable laws 
and regulations, and finds that the preponderance of the 
evidence is against entitlement to an increase from the 
current 70 percent to a 100 percent schedular rating.  

The evidence of record, reported above, does not show gross 
impairment in thought processes or communication, grossly 
inappropriate behavior, persistent danger of hurting self or 
others, disorientation to time or place, or memory loss for 
the names of close relatives, one's own occupation (there is 
no indication that the veteran is employed), or one's own 
name.  The VA examination reports have primarily shown that 
he was alert and oriented, with organized and/or cogent 
thought processes.  He has not displayed grossly 
inappropriate behavior.  He has experienced suicidal 
ideation, but that was not shown to be persistent.  Moreover, 
the September 1999 VA examiner opined that the veteran was 
not an imminent suicide risk.

In addition, there is no evidence that the veteran poses a 
danger to others.  There is no evidence to show that he 
suffers from gross impairment in thought processes, 
delusions, or hallucinations.  Moreover, there is no evidence 
of memory loss for close relatives or his own name.  There is 
no indication in the medical evidence of record that he was 
unable to perform activities of daily living, including 
maintenance of minimal personal hygiene.  Therefore, the 
Board concludes that the veteran's depressive disorder does 
not meet the criteria for a 100 percent schedular rating.

Although the veteran's depressive symptoms include problems 
with concentration, anger, irritability, sleep difficulty, 
and feelings of hopelessness and despair, the evidence fails 
to demonstrate, as noted above, that he suffers from gross 
impairment in thought processes, delusions, or 
hallucinations.  In the opinion of the Board, being irritable 
and depressed, as well as experiencing suicidal ideation, are 
problems more akin to the characteristics of the 70 percent 
rating provided under DC 9434.  Indeed, the criteria for the 
70 percent rating specifically refer to suicidal ideation, 
near-continuous panic or depression, and impaired impulse 
control.  Id.  Being able to manage daily living activities, 
maintaining a marriage and family, further supports the 
conclusion that the veteran does not warrant a 100 percent 
rating assignment under the Rating Schedule.  Therefore, the 
Board concludes that the veteran's symptoms more closely 
approximate the criteria for a 70 percent rating.

The Board has reviewed the record in detail, and cannot 
identify any period during the pendency of this appeal in 
which a higher evaluation could be warranted for the 
veteran's service-connected depressive disorder.  See 
Fenderson, supra.  Therefore, the benefit sought on appeal is 
denied.

The Board has also considered the provisions of 38 C.F.R. § 
3.321(b)(1), but notes that at no time has the veteran 
specifically contended that an extra-schedular rating might 
be appropriate.  There has been no showing that the service-
connected depressive disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  It is observed that the veteran has a 
number of other service-connected disabilities, including 
multiple sclerosis rated at 50 percent, a low back disorder 
rated at 40 percent, and four other disabilities rated at 10 
percent each; his combined rating is at 100 percent.  The 
Board's independent review of the evidentiary record does not 
disclose the existence of exceptional or unusual 
circumstances warranting referral of this claim for extra-
schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).


ORDER

Entitlement to an initial rating in excess of 70 percent for 
depressive disorder is denied.  



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

